Citation Nr: 1809124	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  96-48 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative joint and disc disease of the lumbar spine.

2.  Entitlement to an initial, separate compensable rating for sciatica, left lower extremity associated with degenerative joint and disc disease of the lumbar spine prior to October 11, 2002. 

3.  Entitlement to a higher rating for sciatica, left lower extremity associated with degenerative joint and disc disease of the lumbar spine, rated 10 percent disabling from October 11, 2002 through September 21, 2017 and 20 percent disabling since September 22, 2017. 

4.  Entitlement to service connection for a right knee disorder, to include as secondary to the Veteran's lumbar puncture with nerve root damage at L5 and S1 and degenerative joint and disc disease of the lumbar spine.

5.  Entitlement to service connection for a left knee disorder, to include as secondary to the Veteran's lumbar puncture with nerve root damage at L5 and S1 and degenerative joint and disc disease of the lumbar spine.

6.  Entitlement to an effective date earlier than October 25, 2010, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

7.  Entitlement to an effective date earlier than October 25, 2010 for the award of Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to July 1971.  He received the Combat Infantry Badge, Army Commendation Medal, and Bronze Star Medal with "V" Device.

This appeal to the Board of Veterans' Appeals (Board) arose from July 2001, January 2014, and February 2015 RO rating decisions.

In the July 2001 rating decision, the RO declined to reopen claims for service connection for a right knee disorder and for a low back disorder, as well as denied service connection for a left knee disorder, each claimed as secondary to the Veteran's lumbar puncture with nerve root damage at L5 and S1 (compensated under 38 U.S.C. § 1151).  The Veteran filed a notice of disagreement (NOD) in June 2002, the RO issued a statement of the case (SOC) in December 2002, and the Veteran filed a substantive appeal in January 2003.

In April 2003, the Board reopened the claims for service connection for low back and right knee disorders, but remanded the reopened claims for service connection, on the merits, along with the other claims on appeal, to the RO for further action. After accomplishing the requested action, the RO denied the reopened claims, along with the other claims on appeal (as reflected in March 2004 and March 2005 supplemental SOCs (SSOCs)) and returned these matters to the Board for further appellate consideration.

In August 2005, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of the hearing is of record.

In December 2005, the Board remanded the matters on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims (as reflected in a September 2006 SSOC) and returned these matters to the Board for further appellate consideration.

In March 2007, the Board remanded a claim for an increased rating for a lumbar puncture with nerve root damage and for service connection for a low back disorder to the RO, via the AMC, for additional development.

Also in March 2007, the Board denied service connection for right and left knee disorders, to include as secondary to residuals of the lumbar puncture.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2008 Order, the Court granted a joint motion filed by representatives of both parties, vacating the Board's March 2007 decision, in part, and remanding the matters to the Board for compliance with the instructions in the joint motion.  In November 2008, the Board, in turn, remanded the claims for service connection for right and left knee disorders to the RO, via the AMC, for additional development consistent with the joint motion.

After accomplishing some of the action requested in the Board's March 2007 and November 2008 remands, the AMC continued to deny each claim (as reflected in a May 2010 SSOC), and returned the matters to the Board for further appellate consideration. 

In August 2010, the Board, again, remanded the claims on appeal to the RO, via the AMC, for additional development.  After accomplishing some of the action requested in the Board's August 2010 remand, the AMC continued to deny each claim (as reflected in a December 2011 SSOC), and returned the matters to the Board for further appellate consideration. 

In April 2012, the Board, again, remanded the claims on appeal to the RO, via the AMC, for additional development.  After accomplishing some of the action requested in the Board's April 2012 remand, the AMC continued to deny each claim (as reflected in a December 2012 SSOC), and returned the matters to the Board for further appellate consideration. 

In June 2013, the Board granted service connection for degenerative joint and disc disease of the lumbar spine, expanded the appeal to include the matter of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the remaining claims on appeal, including entitlement to a TDIU, to the RO, via the AMC, for additional development.  After accomplishing the action requested in the Board's June 2013 remand, the AMC continued to deny each claim (as reflected in a February 2015 SSOC), and returned the matters to the Board for further appellate consideration. 

In a January 2014 rating decision, the RO effectuated the Board's grant of service connection for degenerative joint and disc disease of the lumbar spine, effective September 26, 1996.  A 10 percent rating was assigned prior to July 23, 2011, and a 20 percent rating was awarded from July 23, 2011.  The Veteran filed an NOD in March 2014 to the effective date and initial rating assigned, the RO issued an SOC in February 2015, and the Veteran filed a substantive appeal in March 2015.

In a February 2015 rating decision, the RO awarded an effective date of March 14, 1993 for the award of service connection for degenerative joint and disc disease of the lumbar spine and granted a 20 percent rating from the effective date of the award of service connection.  Further, in that same decision (and in the SOC issued that same month), the RO granted service connection for sciatica of the left lower extremity associated with the low back and assigned a 10 percent rating, effective February 23, 2010.  Essentially, this action by the RO in effect resulted in a separate rating for a manifestation which was considered part and parcel of the Veteran's service-connected low back disability.  Since the RO addressed such matter in the February 2015 SOC and the Veteran specifically stated that he wished to continue his appeal of this issue in his March 2015 substantive appeal, the Board believes that this issue should also be viewed as being in appellate status.  See, e.g., Percy v. Shinseki, 23 Vet. App. 37 (2009).

In the February 2015 rating decision, the RO also awarded a TDIU and DEA benefits under 38 U.S.C. Chapter 35, both from October 25, 2010.  In March 2015, the Veteran filed an NOD with respect to the effective date assigned for the award of a TDIU and DEA benefits.  In September 2015, the Board remanded the issue of entitlement to an earlier effective date for the award of a TDIU to the agency of original jurisdiction (AOJ) for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  An SOC was subsequently issued in June 2016 which included the issues of entitlement to earlier effective dates for the award of a TDIU and DEA, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2016.

In the September 2015 decision, the Board also granted an effective date of May 21, 1991 for the award of service connection for degenerative joint and disc disease of the lumbar spine and denied a rating in excess of 10 percent for a lumbar puncture with nerve root damage at L5 and S1.  The Board remanded the issue of entitlement to an initial rating in excess of 20 percent for degenerative joint and disc disease of the lumbar spine, entitlement to an initial separate compensable rating for sciatica of the left lower extremity associated with degenerative joint and disc disease of the lumbar spine prior to February 23, 2010, entitlement to a rating in excess of 10 percent for sciatica of the left lower extremity from February 23, 2010, and entitlement to service connection for right and left knee disorders to the AOJ for further development.

In a December 2015 rating decision, the RO effectuated the Board's grant of a May 21, 1991 effective date for the award of service connection for degenerative joint and disc disease of the lumbar spine.  A 20 percent rating was assigned since the May 21, 1991 effective date of service connection.  

After accomplishing further action, the RO issued an SSOC in November 2017, wherein it granted an October 11, 2002 effective date for the award of service connection for sciatica of the left lower extremity and assigned a 10 percent rating, from October 11, 2002 through September 21, 2017, and a 20 percent rating, from September 22, 2017.  The AOJ otherwise continued to deny the remaining matters on appeal (as reflected in the November 2017 SSOC) and returned these matters to the Board for further appellate consideration.

As the appeal of the low back and the associated sciatica of the left lower extremity emanates from requests for higher initial ratings following the award of service connection, the Board has characterized the initial rating claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).  Moreover, while the Veteran has been assigned a 20 percent rating for his low back disability during the course of the appeal and a separate rating for sciatica of the left lower extremity from October 11, 2002 has been awarded, because separate and/or higher ratings are available before and after that date, and an appellant is presumed to seek the maximum available benefit, the Board has recharacterized the appeal with regard to the Veteran's back as now encompassing the second and third matters set forth on the title page.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).

[Parenthetically, the Board notes that the claims file includes a January 2018 rating decision, wherein the AOJ awards a 20 percent rating for residuals of a lumbar puncture with nerve root damage, L5 and S1, from March 5, 2015; awards a 20 percent rating for left lower extremity sciatica, from March 4, 2015; and awards service connection for radiculopathy of the left and right femoral nerves and assigns separate 20 percent disability ratings, both from March 4, 2015.  However, it does not appear that this decision has been issued, it is unclear as to whether the AOJ intends to issue this decision, and the decision does not impact the Board's decision, as set forth below.  Therefore, the Board has characterized the third matter set forth on the title page in light of the AOJ's decision in the November 2017 SSOC].

The Board notes that, during the pendency of this appeal, the Veteran had been represented by the Military Order of the Purple Heart of the U.S.A. (MOPH), as reflected in the August 2005 Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22).  With regard to the appeal of the Board's March 2007 decision to the Court, the Veteran was represented by a private attorney, Glenn Bergmann, as reflected in the July 2007 Legal Representation Agreement.  In September 2008, the Board was informed that Mr. Bergmann was not representing the Veteran before VA, and that the MOPH had resumed representation over these matters.  However, most recently, the Veteran appointed another private attorney, Virginia A. Girard-Brady, to represent him, as reflected in a December 2012 Appointment of Individual as Claimant's Representative (VA Form 21-22a).  Moreover, in March 2015 the MOPH revoked its Power of Attorney for all pending appeals in favor of the Veteran's current representative, Virginia A. Girard-Brady.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

As a final preliminary matter, the Board again notes, as noted in the prior September 2015 decision and remand, that the Veteran raised the issues of whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss and entitlement to an increased rating for posttraumatic stress disorder by way of a March 2014 Application for Disability Compensation and Related Compensation Benefits form (VA Form 21-526EZ).  Moreover, the matters of the Veteran's entitlement to a certificate of eligibility for specially adapted housing and entitlement to a certificate of eligibility for a special home adaptation grant were raised by the Veteran in October 2017 (see an October 2017 "Application in Acquiring Specially Adapted Housing or Special Home Adaptation Grant (VA Form 26-4555)).  However, as these matters have not been adjudicated by the AOJ, the Board does not have jurisdiction over them, and they must be referred to the AOJ for appropriate action, to include informing the Veteran and his attorney that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 19.9 (b) (2017). See also 38 C.F.R. § 3.150 (a) (2017) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. §§ 3.160  and 20.201 (2017) (requiring that claims and notices of disagreement be filed on standard forms).

The Board's decision addressing the claims for a higher initial rating for degenerative joint and disc disease of the lumbar spine, an initial separate compensable rating for sciatica of the left lower extremity prior to October 11, 2002, and a higher rating for sciatica of the left lower extremity since October 11, 2002 are set forth below.  The claims for service connection for right and left knee disorders and for earlier effective dates for the award of a TDIU and DEA are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.
2.  Since the May 21, 1991 effective date of the award of service connection, the Veteran's degenerative joint and disc disease of the lumbar spine has been manifested by persistent lower back pain that radiates to the lower extremities, stiffness, tenderness, muscle spasms, guarding, painful and limited motion of the thoracolumbar spine, an impaired gait, loss of balance, lower extremity weakness, incoordination, fatigue, spasms, tingling, burning, and decreased sensation, and diminished to absent reflexes in the lower extremities (including the ankles); flare ups of back symptoms have resulted in significant functional impairment, but there has been no vertebral fracture, spinal ankylosis, or incapacitating episodes due to intervertebral disc syndrome (IVDS). 

3.  Prior to February 1, 2015, the Veteran's left lower extremity sciatica was manifested by no more than moderate neuralgia of the sciatic nerve.

4.  Since February 1, 2015, the Veteran's left lower extremity sciatica has been manifested by no more than moderately severe neuralgia of the sciatic nerve.

5.  There is no evidence that the Veteran's degenerative joint and disc disease of the lumbar spine or left lower extremity sciatica are so unusual or exceptional to render the schedular criteria for evaluating the disabilities inadequate.


CONCLUSIONS OF LAW

1.  The criteria for an initial 60 percent but no higher rating, from May 21, 1991 through January 31, 2015, and a 40 percent but no higher rating, from February 1, 2015, for degenerative joint and disc disease of the lumbar spine, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321 (b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 (2017), 4.71a, Diagnostic Codes (DCs) 5292, 5293 (1991, 2002, 2003), General Rating Formula for Diseases and Injuries of the Spine (2017).

2.  The criteria for an initial, separate compensable rating for left lower extremity sciatica, prior to October 11, 2002, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14 (2017), 4.71a, Diagnostic Code (DC) 5293 (1991).

3.  The criteria for a rating higher than 10 percent, from October 11, 2002 through January 30, 2015, for left lower extremity sciatica, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14 (2017), 4.71a, Diagnostic Code (DC) 5293 (1991), 4.124a, Diagnostic Code (DC) 8520 (2017).

4.  The criteria for a 40 percent but no higher rating, from February 1, 2015, for left lower extremity sciatica, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321 (b), 4.1, 4.2, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 , 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

The appeal for higher initial ratings for degenerative joint and disc disease of the lumbar spine and sciatica of the left lower extremity arose from the Veteran's disagreement with the initial ratings assigned after the award of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Notably, however, after the Veteran's disagreement with the initial ratings assigned for degenerative joint and disc disease of the lumbar spine and sciatica of the left lower extremity, the criteria for higher ratings for thoracolumbar spine disability (including IVDS) and paralysis of the sciatic nerve were set forth in the February 2015 SOC.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claims, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, Social Security Administration (SSA) disability records, VA treatment records, private medical records, and the reports of VA examinations which were conducted to assess the severity of the Veteran's service-connected back disability and associated neurological disability. Also of record and considered in connection with the appeal are the transcript of the August 2005 Board hearing, along with various written statements submitted by the Veteran, his family members, and his representative, on his behalf.  The Board finds that no further development on the claims herein decided, prior to appellate consideration, is required.

The Board also finds that, relative to the claims herein decided,  there has been substantial compliance with the Board's September 2015 remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008).  The Board directed that the AOJ obtain all outstanding VA treatment records from the VA Medical Center (VAMC) in Loma Linda, California dated from February 2015, request that the Veteran identify any outstanding treatment records and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records, obtain any outstanding private treatment records identified by the Veteran, afford the Veteran a VA examination to obtain information as to the severity of his service-connected degenerative joint and disc disease of the lumbar spine and associated sciatica, and obtain a retrospective opinion regarding the severity of the Veteran's degenerative joint and disc disease of the lumbar spine since the effective date of service connection.

A VA back examination was conducted in September 2017 to obtain information as to the severity of the Veteran's service-connected degenerative joint and disc disease of the lumbar spine and associated sciatica, a medical opinion was provided pertaining to the severity of the disability since the effective date of service connection, and all outstanding VA treatment records have been obtained and associated with the claims file.  Also, in a February 2017 letter, the AOJ requested that the Veteran identify any outstanding pertinent evidence and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records.  The Veteran did not subsequently identify or submit any other outstanding treatment records and has not completed the appropriate authorization form so as to allow VA to obtain any additional outstanding private treatment records.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C. § 5103A (b); 38 C.F.R. §§ 3.159 (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street).  Thus, VA has no further duty to attempt to obtain any additional treatment records.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the matters herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on these claims, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Background

VA treatment records dated from February 1991 to October 1992 and statements from the Veteran (VA Form 21-4138) dated in December 1990 and March 1993 document reports of worsening lower back pain which was treated with medication and lower extremity numbness.  As a result of his back symptoms, the Veteran was unable to stand, sit, or walk for prolonged periods, was limited to lifting no more than 10 pounds, and would occasionally lose his balance and fall when his leg gave out.  Examinations revealed that the Veteran's gait was normal and that patella reflexes were within normal limits, but there was occasional mild back tenderness.  The Veteran was diagnosed as having degenerative joint disease.

An October 1993 VA neurological examination report reflects that the Veteran experienced chronic lumbar pain and radicular type pain radiating from his back to his right leg, especially to the lateral foot.  These symptoms suggested a persistent right S1 radiculopathy.  He wore a support belt for these symptoms.  The physician who conducted the examination concluded that the Veteran sustained a right L5-S1 radiculopathy post-lumbar puncture in 1980.  This resulted in persistent radicular and back pain.

The report of an October 1993 VA back examination reflects that the ranges of motion of the thoracolumbar spine were recorded as being anterior flexion/femoral sacral to 50 degrees, thoracodorsal to 40 degrees with fingertips down to mid tibia level, extension to 20 degrees, left lateral flexion to 30 degrees, right lateral flexion to 25 degrees, left rotation to 45 degrees, and right rotation to 40 degrees.  The Veteran was diagnosed as having status post laminectomy of the lumbar spine.

VA treatment records dated from January 1994 to July 1995 indicate that the Veteran experienced increased lower back pain which radiated to both legs and occasional bilateral lower extremity numbness (leg pain and numbness was greater on the right).  There were no bowel or bladder problems and no leg weakness.  Examinations revealed that the Veteran's gait was normal, that lower extremity muscle strength was normal (5/5), that lower extremity reflexes were normal (2+) bilaterally, and that there was normal muscle bulk and tone.  There was occasional tenderness over the lumbar spine and decreased sensation in the right lower extremity.  Diagnoses of L5 radiculopathy status post L2-L5 laminectomy and degenerative joint disease of the lumbar spine with probable L4 nerve root compression were provided.

The Veteran reported during a November 1996 VA back examination that he experienced significant discomfort in the central low back.  There was pain mostly in the central low back, with some right buttock and thigh pain, but the Veteran denied any radiating pain.  The symptoms were present every day, were markedly worse with cold weather, were somewhat relieved with rest at night, and were treated with pain medication.  There were no changes in bowel or bladder function.

Examination revealed that there was slightly increased lumbar lordosis and moderate tenderness of the Veteran's midline lumbar scar, but that there was no fixed deformity, evidence of atrophy, muscle herniation, or wound breakdown.  The ranges of motion of the thoracolumbar spine were recorded as being flexion to mid tibia, extension to 15 degrees, left and right lateral flexion both to 30 degrees, and left and right rotation both to 90 degrees.  There was minimal pain with the ranges of motion.  There was mild discomfort with heel-toe walk, but the Veteran's gait was otherwise normal, there was no evidence of clonus or long tract signs, straight-leg raises were negative bilaterally, muscle strength was normal (5/5) throughout in both lower extremities (including extensor halluces longus and tibialis anterior bilaterally), and there was no evidence of localized subjective or objective decreased light touch sensation from the L4-S1 dermatomes bilaterally.  The Veteran was diagnosed as having clinically resolved right lower extremity radiculopathy, multilevel lumbar spine degenerative disc disease and facet arthritis with evidence of mild post-surgical instability, and chronic mechanical low back pain.

The physician who conducted the November 1996 examination explained that the Veteran had no residuals whatsoever from his lumbar puncture which would have been an isolated radiculopathy or radicular irritation.  He clearly had no focal deficits and no subjective complaints of radiating pain down the right or left leg.  Thus, his lumbar puncture appeared to have been resolved by his multilevel lumbar decompression.  As for the Veteran's pain, he reported quite significant pain and occasional persistent pain.  This would certainly prevent him from participating in strenuous, manual labor.  It would limit him from prolonged standing, sitting, or driving and would essentially limit him to employment of a sedentary nature that would allow him to take breaks every two to three hours for stretching and pain control.

The Veteran reported during a September 1998 hearing at the RO that he was unable to stand or walk for prolonged periods, was unable to bend and touch his toes, experienced tenderness/sharp pain when twisting from side to side, experienced back spasms every evening, walked up stairs slowly and with a limp due to instability, and was only able to sit in the car for an hour at a time.  He had re-injured his back at work and this resulted in pain which radiated down both of his legs (right greater than left) and impaired his ability to walk.  He treated his symptoms with ice and a heating pad.  He had occasionally used a cane on "real bad days," but did not use any other assistive devices or braces (other than a support belt which was required for his job).

VA treatment records dated from March 1999 to September 2000 reflect that the Veteran reported that he experienced severe low back pain which was stabbing and burning in nature, radiated down the right lower extremity, and caused difficulty with ambulation (e.g. he sometimes had to limp on his right leg due to pain).  His back pain had been exacerbated by a long bus trip, it felt as if his muscles were extremely tight, and he reported during an August 1999 rheumatology evaluation that his back pain had been sharper during the previous 6 months.  He also experienced occasional lower back muscle spasms.  He used medication and hot/cold packs to treat his symptoms, but they were not effective.

Examinations revealed that the back muscles were knotted and tight (right greater than left), that there was limited range of motion associated with pain, and that there was occasional back tenderness.  Straight leg testing was positive on the right with pain in the back at 50 degrees.  Lower extremity sensation was intact (although the Veteran reported numbness to touch at the right lateral leg), there was no muscle atrophy, lower extremity muscle strength was normal (5/5), and knee reflexes were normal (2+) bilaterally.  Diagnoses of chronic low back pain, osteoarthritis/degenerative joint disease, and right paraspinal muscle spasm were provided.

A November 2000 VA neurological examination report reflects that the Veteran reported that he experienced right low back pain that extended throughout the right buttock and into the posterior thigh and calf and into the arch of the foot.  The pain was aching and prominent, was modified by activities, and was increased by ambulation.  There was occasional left leg pain and spasm, but it was not nearly as prominent.  The same kind of pain extension had been present for approximately 20 years.  Bladder and bowel functions remained intact.  The Veteran treated his symptoms with medications.

Examination revealed that the Veteran was well developed and nourished, that patellar reflexes were elicited, that hamstring response could not be determined on either side, and that Achilles reflexes appeared to be symmetrical after repeated testing (although the left Achilles reflexes were initially thought to be more active than the right).  Muscle bulk, tone, and strength was normal and symmetrical in the lower extremities and Lasegue maneuver and straight leg raise response in the sitting position produced no excessive pain.  The Veteran stood with effort, limped on the right, appeared to be in distress when ambulating, and turned slowly and carefully.

The examiner who conducted the November 2000 examination concluded that the Veteran's neurological examination was generally unremarkable.  Strength was symmetrical in the lower extremities both proximally and distally and there was no consistent evidence of reflex abnormality or sensory disturbance that would correspond with a specific location of radiculopathy.  The pain pattern was suggestive of radiculopathic involvement at L5, or more likely S1.  The Veteran was diagnosed as having low back and right lower extremity referred pain.  Although this was possibly due to radiculopathy, there were no confirmatory or supportive features in the neurological examination.  It was only the distribution of pain that would be compatible.  Symptomatic treatment and modification of work duties would be appropriate, but the Veteran was able to continue his usual duties.
The Veteran reported during a December 2000 VA back examination that he had experienced worsening right leg pain during the previous 5 to 10 years which caused difficulty sleeping.  There was a tingling and burning sensation down his right leg to his foot and there was weakness, incoordination, and fatigue in the right lower extremity which was worse after walking.  He had also developed some intermittent low back pain which hurt him a great deal.

The ranges of motion of the thoracolumbar spine were recorded as being flexion to 70 degrees, extension to 10 degrees, and right and left lateral rotation and bending all to 40 degrees with pain throughout.  The Veteran's gait was normal upon walking into the examination facility, muscle strength was normal (5/5) bilaterally, and sensation to light touch was normal in the lower extremities bilaterally from L1 to S1.  Achilles reflexes were somewhat diminished (1+) and symmetric bilaterally.  There was positive straight leg raise with pain reproduced to the foot when the right leg was flexed up to 90 degrees and there was positive paraspinal muscular tenderness diffusely.  The Veteran was diagnosed as having right leg radiculopathy, degenerative disc disease L5-S1, retrolisthesis at L3 on L4, and status post laminectomy in 1993.

The examiner who conducted the December 2000 VA examination explained that there was no current evidence of nerve root dysfunction or damage by physical examination in the L4, L5, or S1 nerve root distributions.  There was normal motor, sensory, and deep tendon reflexes in these three nerve root distributions bilaterally.  The Veteran clearly had sciatica with characteristics such as straight leg raise that was grossly positive and a description of pain that was in the S1 nerve root distribution in the right leg.  The straight leg raise produced the same pain that the Veteran described down the back of the leg to the front.  The examiner opined that the Veteran would be limited by pain a great deal and that he should be functionally limited in his ability to lift, carry, or twist/bend his back in his job.  These functions would be expected to severely exacerbate his sciatica and the Veteran described his symptoms as functionally limiting his job.  Moreover, the examiner concluded that the Veteran had an additional 10 to 15 degrees of loss of range of motion during flare ups of back pain due to weakness, fatigue, or incoordination (which he described in his right leg).  The Veteran had moderate degenerative disc disease at L5-S1 and it was more than likely that some or all of his back pain was due to IVDS or degenerating disc disease at this level.

VA treatment records dated from August 2001 to February 2003 document reports of constant lower back pain which radiated to the legs (worse on the right).  Examinations revealed that there was right paraspinal tenderness, positive straight leg raise testing on the left, loss of sensation in both feet laterally, and somewhat diminished (1+) Achilles reflexes.  Muscle strength was normal (5/5), there was no muscle atrophy, patellar reflexes were normal (2+), and there were no focal deficits. Diagnoses of chronic lower back pain and degenerative joint disease were provided.

The report of a May 2003 VA back examination indicates that the Veteran reported that he had experienced a burning pain down both legs during the previous 5 to 6 years.  There was also constant low back pain which made him irritable, impaired his sleep, and caused him to miss work.  Examination revealed that the Veteran's gait was unsteady and that he wavered as he walked.  Reflexes were diminished, especially at a moderate to severe degree at the right quadriceps and the bilateral gastroc soleus reflexes.  Hypoesthesia was noted in the right distal one-third of the leg.  Straight leg raising was positive at 90 degrees, with pain noted in the lower back.

The examiner who conducted the May 2003 examination opined that it was likely ("a likely as not likely probability") that the Veteran's lumbar and right leg pain had been associated with previous lumbar puncture in 1980.  This was verified by an August 1987 MRI scan that suggested arachnoiditis was present, which is usually a scarring of the nerve roots when there is blood or contrast within the lumbar spinal canal.  A measure of the Veteran's pain could also be related to degenerative disk disease, which had also been noted on x-rays, CT scans, and MRI of the lumbosacral spine.  It was hard to entirely distinguish as to whether the lumbar pain was related to degenerative disk disease in the lumbar spine or from the prior lumbar puncture in the 1980s, since both processes may cause chronic lumbar pain syndrome.

Medical records dated from May 2003 to January 2004 reflect that the Veteran experienced constant back pain which radiated to both lower extremities (right more than left), was stabbing/sharp/burning in nature, was 7-8/10 in intensity, was worsened by sitting, standing, and walking, and was relieved with medication and heat.  There was also significantly limited lumbar flexion and rotation, minimally limited lumbar side bending and rotation, limited bilateral lower extremity strength secondary to pain, tenderness around the thoracic paraspinals, and constant numbness and tingling in both lower extremities (right more than left) for approximately 10 years.  There were no bowel or bladder problems.  

Examinations revealed that the Veteran had an antalgic gait, experienced impaired lower extremity muscle strength, and was limited in his ability to walk (no more than one block), stand, lift, and carry due to pain.  During an October 2003 VA consultation, spinal flexion was to 20 degrees, extension was to 0 degrees, and lateral bending was to 10 degrees.  There was decreased sensation in the lower extremities, muscle tightness of the paraspinalis muscles of the lumbar region bilaterally, somewhat impaired (1+) lower extremity reflexes, and positive straight leg raising testing on the right.

A January 2004 VA examination report reflects that there was a midline lumbar scar that measured 16 centimeters in length.  The scar was not hypertrophic or hypersensitive and was well healed with no sign of acute infection.  There was a slightly flattened lumbar lordosis.  The ranges of motion of the thoracolumbar spine were recorded as being flexion to 45 degrees, extension to 10 degrees, right and left rotation both to 15 degrees, and right and left lateral bending both to 10 degrees.  Muscle strength was normal (5/5) in the lower extremities bilaterally, lower extremity deep tendon reflexes were normal and equal bilaterally with downgoing Babinski, lower extremity sensation was normal bilaterally, and there was no evidence of foot drop on the right side.  There was positive straight leg raising at 90 degrees on the right side in the sitting and lying down positions.  The Veteran was diagnosed as having chronic low back pain, status post lumbar laminectomy.  The examiner who conducted the January 2004 examination also noted that there was a normal neurologic examination of the right lower extremity, with no evidence of foot drop or weakness in the right lower extremity.
In January 2004, a VA physician explained, in pertinent part, that the Veteran reported that the lumbar pain from degenerative disk disease of the lumbar spine (which is usually related to wear and tear on the lumbar spine from aging and activities of living) began in the mid-1990s and had persisted since that time.  Overall, he had chronic lumbar pain for 20 years with associated pain into the right leg from involvement of the right lumbar nerve roots, especially numbers 4 and 5 that had been related to the arachnoiditis that was noticed on an MRI scan in 1987 and which is commonly related to blood in the spinal canal from a lumbar puncture or contrast media with a myelogram, which the Veteran did not undergo.  The degenerative disk disease began in the mid-1990s and had persisted since that time.

A January 2004 orthopaedic consultation report from C.M. Jobe, M.D. indicates that the Veteran reported that he experienced moderate lumbar back pain 75 percent of the time which was 7-8/10 in intensity.  The pain increased with walking and sitting and improved with lying down.  There were no bowel or bladder problems.  Examination revealed that the Veteran walked with an antalgic gait favoring the right lower extremity and that he was unable to perform a full squat.  Mobility of the lumbar spine was limited and there was a well-healed scar located midline.  

The Veteran reported during examinations with R.N. Steiger, M.D. dated in February, April, October, and December 2004 that he experienced constant lower back pain which was sharp, burning, stabbing, and throbbing in nature, which increased with lifting, pushing, standing, walking, kneeling, bending, sitting, and climbing, and which radiated down the right leg to the foot.  Examinations revealed that the Veteran ambulated with a right antalgic gait (occasionally with a cane in his left hand), that there was pain with heel and toe walking, that the spine was straight as observed from behind in a standing position, that the thoracic and lumbar curves were normal as observed from the side in a standing position, and that there was a 6 inch lower lumbar midline surgical scar from prior surgery.  There was moderate tenderness of the right posterior-superior iliac spine, but the dorsal, lumbar, and sacral spines, lumbosacral junction, and coccyx were not tender upon palpation.  Also, the paravertebral muscles of the thoracic and lumbar spines were not tender to palpation.  These muscle groups did not demonstrate any evidence of muscle spasm or trigger points.  
The ranges of motion of the thoracolumbar spine were tested and with forward bending, the Veteran's fingertips were 4 inches from the floor during the February 2004 examination and 10 inches from the floor during the December 2004 examination.  During the February and December 2004 examinations, extension was to 10 degrees and 15 degrees, right lateral bending was to 15 degrees, left lateral bending was to 25 degrees, right rotation was to 30 degrees and 40 degrees, and left rotation was to 40 degrees and 30 degrees.  Sciatic nerve root irritability signs were positive on the right. There was hypoesthesia of the right leg to light touch, but selective muscle function in both lower extremities demonstrated no evidence of gross muscle weakness.  The Veteran was diagnosed as having musculoligamentous sprain of the lumbar spine with disc bulges and right lower extremity radiculitis and a previous lumbar laminectomy.

Dr. Steiger explained that as a result of a work injury in October 2003, the Veteran had permanent back residuals, was a qualified injured worker, and was unable to return to his previous occupation.  His disability status was permanent and stationary and he experienced constant slight low back pain which was frequently slight to moderate, experienced moderate tenderness of the right posterior-superior iliac spine, ambulated with an antalgic gait and the use of a cane, and experienced reduced lumbar spine range of motion, right leg hypoesthesia, and reduced straight leg raising with positive signs of right sciatic nerve root irritability.  As a result of his back disability, the Veteran was unable to perform heavy lifting, repeated bending and stooping, repetitive twisting, or prolonged sitting.  The Veteran reported that prior to his work injury, he experienced continuing pain and limitation in the low back.  Dr. Steiger opined that absent the work injury, the Veteran would have approximately 75 percent of his current level of permanent disability.

In a December 2004 letter, E. Lewis, MPT reported, in pertinent part, that the Veteran experienced back pain, that he ambulated with a single point cane, and that he avoided lifting activities secondary to back pain.  Rehabilitation for his back met with limited results.

The Veteran reported during the August 2005 hearing and an August 2006 examination with H.R. Wieseltier, M.D. that he experienced chronic low back pain which precluded prolonged sitting, standing, or walking.  There was also numbness and tingling in the feet bilaterally.  He constantly took pain medication, his symptoms were aggravated by prolonged sitting, standing, bending, and stooping, and his symptoms were alleviated with medications and rest (e.g., lying down).  He used a cane for ambulation and had been unemployed since 2003.

Examination revealed that there was an 8 inch back incision, tenderness in L4, L5, S1, and right sacroiliac joint, and paravertebral muscle spasm.  There was no sciatic notch tenderness.  The ranges of motion of the thoracolumbar spine were recorded as being flexion to 60 degrees (fingertips 10 inches from the floor), extension to 30 degrees, and bending to 30 degrees bilaterally.  The Veteran used cane in his left hand, walked with a limp in the right lower extremity, and stood with the pelvis and shoulders level.  He was able to heel and toe walk with assistance.  Lower extremity muscle strength was normal, sensation in the L3 through S1 dermatomes was normal, deep tendon reflexes at the knees were absent (0) on the left and somewhat diminished (1+) on the right, deep tendon reflexes at the ankles were absent (0) bilaterally, and straight leg raising was positive on the right in a seated position.  

A February 2010 VA back examination report indicates that the Veteran experienced significant low back pain, right lower extremity radiculopathy, difficulty bending, and difficulty lifting any objects greater than a few pounds.  He took Vicodin on an as needed basis and ambulated with the use of a cane.  He did not experience any bowel or bladder symptoms or flare ups (his pain was constant) and he had not had any physician prescribed bed rest for incapacitating episodes during the previous 12 months.

Examination revealed that the Veteran walked with an antalgic gait and that there was tenderness to palpation along the lumbar spine profusely.  Motor strength was normal (5/5) for all nerve roots corresponding from L1 through S1 bilaterally, except in the right quadriceps muscle group where muscle strength was slightly impaired (4+/5).  This muscle group was enervated by L2, L3, and L4 nerve roots.  There was bilaterally decreased sensation to pinprick in the L4, L5, and S1 distributions.  Straight leg testing was positive on the right and there were hyporeflexive patellar reflexes.  The ranges of motion of the thoracolumbar spine were recorded as being flexion to 45 degrees, extension to 10 degrees, right and left lateral bending both to 10 degrees, and right and left lateral rotation both to 15 degrees.  The ranges of motion were limited by pain throughout the arc of motion, but not by weakness, incoordination, fatigability, or lack of endurance on three repetitions of motion or during flare ups.  Diagnoses of chronic bilateral pars defects at L5 vertebra and severe multilevel degenerative disc disease were provided.

The examiner who conducted the February 2010 examination addressed the extent to which the symptoms associated with the Veteran's degenerative disc disease could be distinguished from those associated with his service-connected lumbar puncture.  The examiner opined that the Veteran's low back pain and radiculopathy were most likely caused by his severe lumbar spine degenerative disc disease.  In particular, his radiculopathy was likely ("more than likely than not") caused by his chronic bilateral pars defects with resulting anterolisthesis.  The only clinical examination finding that the examiner was unable to distinguish from the Veteran's degenerative disc disease and lumbar puncture nerve root damage was the decreased sensation in the L4, L5, and S1 dermatomal distributions.  This issue could not be resolved without resort to speculation.  Thus, the examiner concluded that it was the degenerative lumbar spine disease, more than the nerve root damage, which was responsible for the bilaterally decreased sensation in the above noted distributions.  This opinion was based on the fact that the trauma from a lumbar puncture would be expected to cause unilateral sensory loss.  In addition, during the February 2010 examination, the Veteran had good dorsiflexion strength of both ankles.

VA treatment records dated from March to July 2010 document reports of constant severe lower back pain with bilateral lower extremity paresthesias/radiculopathy (right worse than left).  The Veteran used Vicodin to treat his symptoms, but it did not alleviate the pain.  Rather, the symptoms were improved by lying down.  Examinations revealed impaired motor strength (4/5) on the right and positive straight leg raise testing on the right.  The Veteran was diagnosed as having lumbar discogenic disease with right radicular symptoms/uncontrolled pain.

In a September 2010 letter, a VA physician reported that the Veteran's pain had been worse during the previous 3 months.  The pain started in the lower legs and back and extended up to the neck, was constant and sharp in nature, and was associated with numbness and tingling in the legs and arms.  The pain was alleviated by laying down, but medication (OxyContin) was still required to fall asleep.  The pain was worse in any other position.  The Veteran was only able to take Percocet before bed and he took Naproxen during the day, but he still had to "put up with" much pain.

During an October 2010 VA back examination, the Veteran reported that he experienced fatigue, decreased motion, stiffness, muscle spasm, and spine pain.  There was no spinal weakness.  The pain was chronic and constant, occurred on a daily basis, was located at the para vertebral L2-S1, was moderate in severity, and did not radiate.  There were no incapacitating episodes of spine disease, the Veteran used a cane for ambulation, and he was able to walk 1/4 mile.  The range of motion of lumbar nerve root L5 and S1was not limited by pain, weakness, incoordination, fatigability, or lack of endurance on three repetitions of motion or during flare ups.

Examination of the thoracolumbar sacrospinalis revealed pain with motion and weakness bilaterally.  The examination report indicates that there was no muscle spasm, atrophy, guarding, or tenderness, but also that muscle spasm, localized tenderness, or guarding was severe enough to be responsible for an abnormal gait or abnormal spinal contour.  The ranges of motion of the thoracolumbar spine were recorded as being flexion to 70 degrees, extension to 10 degrees, and left and right lateral flexion and rotation all to 20 degrees.  There was no objective evidence of pain on active motion or following repetitive motion and there were no additional limitations after three repetitions of motion.  Deep tendon reflexes were normal (2+) at the knees and ankles bilaterally, plantar flexion was normal bilaterally, sensation in the lower extremities was normal bilaterally, there was no dysesthesias, and Lasegue's sign was not positive.  The Veteran was diagnosed as having bilateral L5 spondylolysis, grade I L5 anterior spondylolisthesis, and severe bilateral neural foraminal stenosis.  He had been retired since 2005 and his back disability impacted his occupational activities in that it caused problems with lifting and carrying due to pain.
A July 2011 VA back examination report reflects that the Veteran continued to experience progressive low back pain with radiating bilateral lower extremity symptoms.  He had undergone both conservative and surgical interventions, including physical therapy, oral medications (including narcotics), and a laminectomy performed in 1983.  The response to such treatment was poor.  Severe flare ups of back pain occurred every 1 to 2 months, lasted for 1 to 2 days at a time, were precipitated by extended use or excessive activity, and were resolved with bedrest.  The flare ups involved all facets of daily activity, as the Veteran was on bed rest during the flare ups.  There was no history of any urinary or bowel symptoms, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  There was a history of fatigue, decreased motion, stiffness, weakness, spasm, and lumbar pain.  The pain was constant and occurred on a daily basis, was achy/sharp in nature, was associated with use and motion, and radiated to the buttocks and lower extremities bilaterally (right worse than left).  There was an incapacitating episode of spine disease 2 months prior to the July 2011 examination.  Specifically, extended activity and ambulation caused a flare up that required 24 hours of bed rest until the symptoms resolved.

Examination revealed that the Veteran's posture was stooped and fixed in a flexed position and that his gait was mildly stooped and antalgic.  Head position was normal and there was symmetry in appearance.  There were abnormal spinal curvatures (kyphosis and lumbar flattening), but there was no gibbus, lumbar lordosis, reverse lordosis, list, scoliosis, or ankylosis.  There was guarding, pain with motion, and tenderness associated with the thoracolumbar sacrospinalis, but the tenderness was not severe enough to be responsible for an abnormal gait or an abnormal spinal contour and there was no muscle spasm, atrophy, or weakness.  The ranges of motion of the thoracolumbar spine were recorded as being flexion to 45 degrees, extension to 0 degrees, and left and right lateral flexion and rotation all to 20 degrees.  There was objective evidence of pain on active motion and objective evidence of pain following repetitive motion, but there were no additional limitations after three repetitions of motion.

Moreover, knee jerk was somewhat diminished (1+) bilaterally and ankle jerk was absent (0) bilaterally, but all other reflexes were normal (2+) bilaterally.  Sensation to light touch was decreased in the lower extremities (L2-S1 nerves), but all other sensation was normal.  Muscle strength was normal (5/5) bilaterally, muscle tone was normal, there was no muscle atrophy, Lasegue's sign was not positive, and straight leg raise testing was negative bilaterally.  There were no incapacitating episodes due to IVDS.  The Veteran had been retired since 2003.  He was diagnosed as having severe degenerative changes in the lumbar spine with neuroforaminal stenosis.  This disability impacted his ability to work in that it resulted in decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain.  The disability also impacted his usual daily activities in that he was unable to lift and carry, there was difficulty with performing range of motion, and any ambulatory activity was difficult due to pain.

In statements dated in April and May 2012, the Veteran's wife, daughter, and sister in-law reported that the Veteran experienced constant pain on a daily basis which impaired his ability to sleep.  As a result of his pain and physical limitations, he was no longer able to bend over, stand, walk, run around with his kids, travel, sit through school events, perform yard work, or be employed.  He required assistance in performing activities of daily living and felt frustrated and depressed.

VA treatment records dated from January 2014 to July 2017 and the report of a March 2014 VA neurological examination indicate that the Veteran reported that he experienced low back pain which radiated to both lower extremities (right worse than left), stiffness, and moderate constant pain, intermittent pain, paresthesias/dysesthesias, and numbness of both lower extremities.  The pain was sharp/burning in nature, 9/10 in intensity, and aggravated by walking, bending forwards and backwards, and going up and down stairs.  For instance, he was only able to walk 2 to 3 blocks before he experienced severe pain and numbness in both legs.  The pain was alleviated by lying down in bed.

Examinations revealed that there was a forward list of the lumbar spine, moderate tenderness to palpation of the spine, and decreased range of spinal motion due to pain.  Specifically, during a January 2017 VA orthopedic surgery consultation, the ranges of motion of the thoracolumbar spine were recorded as being flexion to 45 degrees, extension to 20 degrees, and left and right rotation and bend all to 20 degrees.  There was more pain with flexion and straight leg raise testing was positive bilaterally.  Lower extremity muscle strength was occasionally impaired (4/5), lower extremity reflexes were occasionally diminished or absent, and lower extremity sensation was occasionally decreased.  There were no trophic changes attributable to peripheral neuropathy.  The Veteran had an antalgic gait related to back and leg pain, was not able to heel/toe walk without difficulty, and constantly used a cane.  There was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  There were scars related to the Veteran's neurological disability, but none of the scars were painful or unstable and the total area of all related scars was not greater than 39 square centimeters (6 square inches).  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  Diagnoses of lumbosacral radiculopathy, probable neurogenic claudication, lumbar degenerative disc disease, lumbar radiculitis, lumbar arthropathy, and dextroscoliosis were provided.  The Veteran's ability to work was impacted due to chronic back and leg pain.

The physician who conducted the March 2014 examination explained that the Veteran's back pain and leg symptoms were multifactorial and were not only related to his lumbar puncture.  Although he developed rather typical radicular symptoms during the lumbar puncture, the progressive nature of the symptoms in the right leg and the spreading of the symptoms to the left leg indicated that the symptoms could not be related to the lumbar puncture.  Rather, this suggested that the lumbar spine disk disease was a significant contributor.  The examiner opined that more than 50 percent of the current back and leg symptoms were related to musculoskeletal issues and that less than 50 percent were related to the 1980 lumbar puncture.  Also, there were no objective findings on examination or EMG testing to document a radiculopathy.  The examination conducted in March 2014 was entirely normal with respect to strength testing, reflexes, and sensation.  This suggested that there was relatively minor nerve damage related to the lumbar puncture.

The Veteran reported during a September 2017 VA back examination that he experienced progressive nerve pain in the lower extremities related to his back disability.  He was unable to walk up and down stairs without assistance and significant pain, had to sleep on an air mattress downstairs and use the downstairs bathroom, experienced significant difficulty bending over and turning, and required the assistance of his wife to shower and dress.  There was no bowel or bladder dysfunction related to his back/neurological disabilities.  Severe flare ups of back symptoms occurred which required the Veteran to be taken to the emergency room by a family member and he usually experienced so much pain that he was not very mobile and required medications.  As a result of his back disability, he was unable to sit or stand for long periods of time, walk without the assistance of at least one cane (he sometimes required a wheelchair), or lift greater than 10 pounds.

The ranges of motion of the thoracolumbar spine were recorded as being flexion to 45 degrees, extension to 10 degrees, and right and left lateral flexion and rotation all to 20 degrees.  There was pain associated with all ranges of motion which caused functional loss, there was evidence of pain with weight-bearing, and there was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the lumbar spine.  The Veteran experienced a decreased ability to perform any functions that required forward bending.  He was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion following repetitive use.  He was not being examined immediately after repetitive use over time or during a flare up, but the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time, but pain did significantly limit functional ability during flare ups.  Specifically, the ranges of motion of the thoracolumbar spine during flare ups were estimated as being flexion to 40 degrees, extension to 0 degrees, and right and left lateral flexion and extension all to 10 degrees.

Moreover, there were additional contributing factors of disability, including less movement than normal (extension was likely primarily limited due to adhesions from prior surgery causing pain), weakened movement (significant neurogenic claudication resulted in weakened movement of the lower extremities), instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength associated with right hip flexion was 3/5, muscle strength associated with left hip flexion, bilateral knee extension, and right great toe extension was 4/5, and muscle strength associated with bilateral ankle plantar flexion and dorsiflexion and left great toe extension was normal (5/5).  There was no muscle atrophy.  Deep tendon reflexes were somewhat diminished (1+) at the knees and left ankle and absent (0) at the right ankle.  Sensation was decreased at the right thigh/knee, right lower leg/ankle, and both feet/toes, but was normal at the left thigh/knee and left lower leg/ankle.  There was decreased vibration sensation in the right lower extremity, a normal cold sensation bilaterally, and decreased sharp sensation on the right.  Straight leg raising testing was negative bilaterally.  There was mild constant pain of both lower extremities, severe right lower extremity intermittent pain, moderate left lower extremity intermittent pain, and moderate paresthesias/dysesthesias and numbness of both lower extremities.  Overall, there was severe radiculopathy involving the femoral and sciatic nerves bilaterally.

Furthermore, there was no ankylosis of the spine and no other neurologic abnormalities or findings related to the thoracolumbar spine.  The Veteran had IVDS of the thoracolumbar spine, but he had not experienced any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician during the previous 12 months.  He occasionally used a wheelchair and constantly used a cane to assist with ambulation, but there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  There were scars related to the Veteran's back disability, but the scars were not painful or unstable and the total area of the scars was not equal to or greater than 39 square centimeters (6 square inches).  In particular, there was a lumbar spine surgical scar which measured 19 centimeters by 0.5 centimeters.  The Veteran was diagnosed as having degenerative arthritis of the spine, IVDS, spinal stenosis, lumbosacral polyradiculopathy, and neurogenic claudication secondary to his lumbar spine disability.  These disabilities impacted his ability to work in that he would be limited to sedentary employment, would require the ability to take breaks on demand from prolonged sitting, would not be able to climb stairs or lift over 5 pounds, and would miss work during flare ups.  The physician assistant who conducted the September 2017 examination further explained that there was evidence of pain in both weight-bearing and non weight-bearing, but that passive motion and motion in non weight-bearing could not be tested.

The examiner also explained that the available medical records supported an initial mild increase in severity of the Veteran's low back disability in August 1999.  The back pain appeared to be stable (no significant radiculopathy/nerve pain) until October 2002, when the radiculopathy recurred and worsened.  A moderate flare up of the back disability occurred in December 2003.  Also, the current severity of the Veteran's low back disability likely began in February or March 2015.

III. Analysis 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 .

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the question for consideration is entitlement to a higher initial rating assigned following a grant of service connection, evaluation of the medical evidence since the effective date of the award and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

At the outset, the Board also notes that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1   (2011).

A. Degenerative Joint and Disc Disease of the Lumbar Spine

The rating for the Veteran's degenerative joint and disc disease of the lumbar spine has been assigned under 38 C.F.R. § 4.71a, DCs 5243 and 5293 as IVDS.  DC 5293 is the diagnostic code pertaining to IVDS that was in effect prior to September 26, 2003, at which time the rating criteria were amended such that IVDS is now rated under DC 5243.  

The criteria for rating back disabilities were amended twice during the claim period, effective September 23, 2002, and September 26, 2003.  

VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C. § 5110(g) (2012).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-2000 (April 10, 2000).

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law"; (2) "the degree of connection between the operation of the new rule and a relevant past event"; and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

In this case, as there is no indication that the versions of the revised criteria were intended to have a retroactive effect, the Board has a duty to adjudicate the claim for a higher rating for the service-connected back disability only under the former criteria for any period prior to the effective date of the new criteria, and to consider the applicable revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

The Board also notes that the AOJ has evaluated the Veteran's back disability under all applicable criteria during the claim period (see the February 2015 SOC). Accordingly, as the Board would not be applying any law in the first instance, there is no due process bar to the Board also considering the claim in light of all applicable rating criteria, as appropriate.

Prior to September 23, 2002, IVDS was rated as follows:  a 20 percent rating was warranted for moderate symptoms with recurring attacks; a 40 percent rating was warranted for severe symptoms, recurring attacks with intermittent relief; and a 60 percent rating was warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (1991) (old IVDS criteria).

Effective September 23, 2002, IVDS (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (effective September 23, 2002) (interim IVDS criteria).  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.  DC 5293, Note (1).  Note (2) to DC 5293 provides that when evaluating on the basis of chronic manifestations; evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

The criteria for rating IVDS were again revised effective September 26, 2003.  This change requires it be evaluated under a new General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 (effective September 26, 2003) (new IVDS criteria).

Under both the interim and new criteria for rating IVDS, the following ratings apply:  a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DCs 5243, 5293.

For purposes of evaluations under both the interim and new criteria, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Prior to September 26, 2003, limitation of motion of the lumbar spine was rated as follows: a 20 percent rating was warranted for moderate limitation of lumbar spine motion, and a 40 percent rating was warranted for severe limitation of lumbar spine motion.  38 C.F.R. § 4.71a, DC 5292 (1991).

Effective September 26, 2003, the criteria for rating all musculoskeletal spine disabilities are set forth in the General Rating Formula, at 38 C.F.R. § 4.71a.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent rating is warranted forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.
Note 2 provides that normal forward flexion of the thoracolumbar spine is to zero to 90 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.

The above evidence reflects that since the effective date of service connection, the Veteran's degenerative joint and disc disease of the lumbar spine warrants a 60 percent rating under the old IVDS criteria pursuant to 38 C.F.R. § 4.71a, DC 5293 (1991).  Specifically, his back disability has been manifested by persistent and significant lower back pain that radiates to both lower extremities, stiffness, tenderness, muscle spasms, guarding, and painful and limited motion of the thoracolumbar spine.  Moreover, there has been weakness, incoordination, fatigue, spasms, tingling, burning, decreased sensation, and diminished to absent reflexes in the lower extremities (including ankle reflexes).  The Veteran has walked with an impaired gait, has occasionally lost his balance and fallen due to lower extremity weakness, has occasionally used assistive devices for ambulation, has been unable to stand, sit, or perform many physical activities due to his back and lower extremity symptoms, and has experienced severe flare ups of back pain that have required him to lay down and rest for prolonged periods.

Although some of the above-noted symptoms have been temporarily relieved by medication and rest, they have nonetheless been generally persistent during the entire claim period and have been found to be chronic manifestations of the Veteran's low back disability.  Hence, in light of the above evidence and resolving reasonable doubt in favor of the Veteran, the Board finds that the symptoms of his service-connected degenerative joint and disc disease of the lumbar spine have most closely approximated the criteria for pronounced IVDS under the old IVDS criteria since the effective date of service connection, which provides a 60 percent rating under DC 5293 (1991).  This is the maximum schedular rating under the old IVDS criteria.

However, the Board must also determine whether any higher rating is warranted at any time during the claim period under any of the other applicable criteria.  As for whether a higher rating is warranted on the basis of incapacitating episodes of IVDS, the Board acknowledges that the Veteran has reported the need for bed rest at times during the claim period due to his back disability.  He is certainly competent to report the need for and duration of bed rest.  Nevertheless, the majority of his reported bed rest does not actually constitute physician prescribed bed rest.  Although the July 2011 VA examination report reflects that there was an incapacitating episode of spine disease 2 months prior to the examination, that episode only required 24 hours of bed rest following a flare up back symptoms. Hence, there is no adequate evidence of any sufficient "incapacitating episodes" as defined by VA to warrant a higher rating on this basis under either the interim or the new IVDS criteria.  

As for whether the Veteran is entitled to a higher rating for his back disability on the basis of its combined chronic orthopedic and neurologic manifestations since the effective date of the interim IVDS criteria (September 23, 2002), the highest possible rating for limitation of motion of the lumbar spine under both the criteria in effect prior to and since September 26, 2003 is 40 percent.  See 38 C.F.R. § 4.71a, DC 5292 (1991), General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235-5243 (2017)).  As explained in more detail in the section below pertaining to left lower extremity sciatica, the Veteran's left lower extremity neurological symptoms warrant at most a 20 percent rating under 38 C.F.R. § 4.124a, DC 8520 during the period through January 31, 2015.  Also, the Veteran was in receipt of a 10 percent rating for his right lower extremity neurological disability during this period and the Board denied a higher rating for this disability in its September 2015 decision.  Hence, even when considering separate 40, 20, and 10 percent ratings for the orthopedic and neurologic manifestations of the Veteran's back disability prior to February 1, 2015, a rating in excess of 60 percent is not warranted at any time from September 23, 2002 through January 31, 2015 under the interim IVDS criteria.  See 38 C.F.R. § 4.25.

With respect to the period since February 1, 2015, as explained in more detail below, the symptoms of the Veteran's left lower extremity sciatica more closely approximate the criteria for a 40 percent rating under DC 8520.  Also, in light of the range of motion findings and the extent of the Veteran's additional functional impairment during flare ups of his back disability, the Board finds that the symptoms of his back disability have most closely approximated the criteria for a 40 percent rating under both the old and the revised criteria for rating limitation of motion of the lumbar spine during the entire period since February 1, 2015.  Therefore, if the separate ratings for the orthopedic and neurologic manifestations of the Veteran's back disability (40 percent for limitation of motion of the spine, 40 percent for left lower extremity sciatica, and 10 percent for the right lower extremity neurological impairment) are combined during this period, a rating in excess of 60 percent is warranted.  See Id.

The Board is aware that the Veteran has been assigned separate ratings for his bilateral lower extremity neurological symptoms under 38 C.F.R. § 4.124a, DC 8520.  As some of the ratings for his residuals of a lumbar puncture (which include right lower extremity neurological impairment) have been in effect for 20 years or more, these ratings are protected.  See 38 C.F.R. § 3.951(b) (2017).  As for the remaining separate ratings for the Veteran's lower extremity neurological symptoms, these separate ratings cannot remain in effect at any point in time during which the 60 percent rating under DC 5293 is in effect because the 60 percent rating under DC 5293 contemplates the Veteran's lower extremity neurological symptoms and the assignment of separate ratings under DCs 5293 and 8520 would violate the rule against pyramiding.  The evaluation of the same disability or manifestation under different diagnoses constitutes pyramiding and must be avoided.  See 38 C.F.R. § 4.14.

The Board points out that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board emphasizes that where a rating for a particular disability has been in effect for less than 20 years, it is permissible to switch diagnostic codes (for instance from DC 8520 to DC 5293) to more accurately reflect a claimant's symptoms.  See Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011); Murray v. Shinseki, 24. Vet. App. 420, 425 (2011).  Service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled.  Read, 651 F.3d at 1302.

In this case, a change of diagnostic code from DC 8520 to DC 5293 during the period prior to February 1, 2015 is permissible because the 60 percent rating under DC 5293 does not result in a reduction of the Veteran's disability rating.  With respect to the period since February 1, 2015, however, a single 60 percent rating under DC 5293 would be less than the rating that is warranted if separate ratings are assigned for the orthopedic and neurologic manifestations of the Veteran's back disability.  That said, he has been in receipt of a TDIU since October 25, 2010 so no reduction in his overall disability rating would result by keeping the 60 percent rating under DC 5293 in effect from February 1, 2015.  See VAOPGCPREC 71-91.  Nonetheless, in order to avoid any possible prejudice to the Veteran, the Board will discontinue the 60 percent rating under DC 5293 from February 1, 2015 and will instead award separate 40 percent ratings under the General Rating Formula and DC 8520 for limitation of spinal motion and left lower extremity sciatica, respectively, during this period.

Moreover, higher ratings for spinal disabilities are provided under the old and revised criteria for rating spinal disabilities if there is evidence of certain residuals of a vertebra fracture or a certain extent of ankylosis.  38 C.F.R. § 4.71a, DCs 5285, 5286 (1991), General Rating Formula (2017).  There is no evidence of any vertebra fracture or of the Veteran's spine being fixed in position or ankylosed at any time during the claim period, and the absence of ankylosis was specifically noted on several occasions during the claim period.  Therefore, a higher rating on the basis of a vertebra fracture or ankylosis is not warranted at any time since the effective date of service connection. 

Lastly, the Board further notes that the service-connected degenerative joint and disc disease of the lumbar spine has not been shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule at any pertinent point during the period under consideration.

For all the foregoing reasons, the Board concludes that a 60 percent rating, from May 21, 1991 through January 31, 2015 (under DC 5293), and a 40 percent rating, from February 1, 2015 (under DC 5292, General Rating Formula), for the Veteran's degenerative joint and disc disease of the lumbar spine, is warranted.  See 38 U.S.C. §§ 1155, 5107 (b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5292 (1991), 5293 (1991, September 23, 2002-September 26, 2003), General Rating Formula (for DCs 5235-5243) (2017); Gilbert, 1 Vet. App. at 53-56 (1990).

B. Left Lower Extremity Sciatica

The Veteran's left lower extremity sciatica is rated under 38 C.F.R. § 4.124a, DC 8520 as paralysis of the sciatic nerve.  Paralysis of the sciatic nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee.  38 C.F.R. § 4.124a, DC 8520.

Under 38 C.F.R. § 4.124a , the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree. The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

In the present case, as explained above, the Veteran has been awarded a 60 percent rating for degenerative joint and disc disease of the lumbar spine under the old IVDS criteria pursuant to 38 C.F.R. § 4.71a, DC 5293 (1991) during the entire period from the May 21, 1990 effective date of service connection through January 31, 2015.  The 60 percent rating under DC 5293 contemplates all of the Veteran's neurological symptoms associated with his left lower extremity sciatica.  Prior to September 23, 2002, separate ratings for IVDS and associated neurological abnormalities (such as sciatica) were not available because separate ratings would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  Hence, an initial, separate compensable rating is not warranted for left lower extremity sciatica at any time prior to September 23, 2002.  

With respect to the period from September 23, 2002 through January 31, 2015, the above evidence indicates that the Veteran's left lower extremity sciatica was manifested by radiating pain, decreased sensation, numbness, tingling, diminished to absent reflexes, and impaired muscle strength.  Despite the fact that these symptoms include more than sensory involvement (e.g., impaired reflexes, muscle weakness), the majority of the Veteran's measurable left lower extremity neurological symptoms were only occasionally present and the most consistent symptoms during this period involved sensory impairment (e.g., radiating pain, numbness, tingling).  Moreover, the examiner who conducted the March 2014 VA examination explained that there were no objective findings on examination or EMG testing to document a radiculopathy and that the March 2014 examination was entirely normal with respect to strength testing, reflexes, and sensation.  Given the nature and frequency of the above-described symptoms and the otherwise normal neurologic findings during clinical evaluations, the Board finds that the symptoms associated with the left lower extremity sciatica were at worst moderate during the period from September 23, 2002 through January 31, 2015. Accordingly, no more than a 20 percent rating under DC 8520 would be warranted for the Veteran's left lower extremity sciatica during this period.  

As explained above, a 60 percent rating under DC 5293 has been awarded for the Veteran's back disability during the entire period from September 23, 2002 through January 31, 2015.  Awarding a separate 20 percent rating for left lower extremity sciatica under DC 8520 during this period would require the Veteran's back disability to be rated 40 percent disabling under the criteria for rating limitation of spinal motion (as opposed to the criteria for rating IVDS under DC 5293) because separate ratings under DCs 8520 and 5293 would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  This would also only result in a 60 percent overall rating for the Veteran's back disability and its associated neurological impairment (i.e, 40 percent for limitation of spinal motion, 20 percent for left lower extremity sciatica, and 10 percent for right lower extremity neurological impairment).  See 38 C.F.R. § 4.25.  Thus, in light of the award of a 60 percent rating for his back disability under DC 5293, the Board cannot also grant any separate or higher rating for left lower extremity sciatica at any time from September 23, 2002 through January 31, 2015.

As for the period since January 31, 2015, the September 2017 VA examination report reflects that some lower extremity muscle strength was impaired (3-4/5), deep tendon reflexes were somewhat diminished (1+) at the left knee and ankle, sensation was decreased at the feet/toes, there was mild to moderate lower extremity pain, and there was moderate paresthesias/dysesthesias and numbness of the left lower extremity.  The physician assistant who conducted the examination concluded that there was severe radiculopathy of the left sciatic nerve.  The Board concludes that these findings are indicative of moderately severe incomplete paralysis of the sciatic nerve, which is contemplated by a 40 percent rating under DC 8520.  It is unclear exactly when this more severe symptomatology began following the March 2014 VA examination, but the examiner who conducted the September 2017 examination explained that the current severity of the Veteran's back disability likely began in February or March 2015.  Thus, the earliest that it is factually ascertainable that the left lower extremity sciatica warrants a 40 percent rating is February 1, 2015.  

Lastly, the Board further notes that the service-connected left lower extremity sciatica has not been shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule at any pertinent point during the period under consideration.

Hence, resolving all reasonable doubt in the Veteran's favor, a 40 percent rating for left lower extremity sciatica is warranted from February 1, 2015.  Although the September 2017 examiner concluded that there was severe radiculopathy of the left sciatic nerve, there is no evidence of any left lower extremity muscle atrophy.  Also, there has not been any complete paralysis of the left sciatic nerve as there has been no foot drop and the Veteran has maintained the ability to move and use his left foot.  

As explained above, the Board has awarded a 40 percent rating for the Veteran's back disability pursuant to the criteria for rating limitation of spinal motion (as opposed to a 60 percent rating pursuant to the old IVDS criteria) during the period since February 1, 2015 so as to allow for the assignment of a higher 40 percent rating under DC 8520, as this provides for a higher overall rating for the Veteran's back disability and its associated neurological impairment.  See 38 C.F.R. § 4.25.

C. Additional Considerations

In the Veteran's March 2015 substantive appeal, his representative requested that the Board consider whether an extra-schedular rating is warranted for the Veteran's service-connected back disability and/or lower extremity neurological disability pursuant to 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321 (b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra. 

However, if the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.

In this case, with respect to the first prong of Thun, considering the pertinent evidence in light of the applicable criteria and considerations delineated above, the Board finds that the evidence does not establish such an exceptional disability picture as to render the schedular criteria for evaluating the Veteran's back and left lower extremity sciatica inadequate.  Here, all symptoms associated with the Veteran's service-connected back disability and left lower extremity sciatica are contemplated by the schedular rating criteria.

In particular, as explained above, the symptoms associated with the Veteran's service-connected back disability and left lower extremity sciatica have included lower back pain that radiates to the lower extremities, stiffness, tenderness, muscle spasms, guarding, painful and limited motion of the thoracolumbar spine, and lower extremity weakness, incoordination, fatigue, spasms, tingling, burning, decreased sensation, and diminished to absent reflexes.  These symptoms are all contemplated by the appropriate rating criteria as set forth above (i.e., the criteria in DCs 5243, 5292, 5293, 8520, and the General Rating Formula).  Specifically, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, disturbance of locomotion, interference with sitting, standing, and weight-bearing, instability, and crepitation.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Hence, the ratings assigned for the service-connected back disability during the claim period contemplate all of the Veteran's reported and observed symptoms, as set forth above.  Moreover, all of the Veteran's left lower extremity neurological symptoms are contemplated by DCs 5293 and 8520 in that the 60 percent rating under DC 5293 is specifically warranted for "symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings."  Also, DC 8520 provides ratings based upon the extent of the overall paralysis of the sciatic nerve and the resulting symptoms.  See 38 C.F.R. §§ 4.123, 4.124. 

Moreover, the Board acknowledges that the Veteran reported during the May 2003 VA back examination that he experienced irritability due to his constant low back pain.  Also, the statements from his wife, daughter, and sister dated in April and May 2012 reflect that the Veteran felt frustrated and depressed due to the limitations caused by his back disability.  While these symptoms are not contemplated in the rating schedule to be symptoms associated with a back or sciatic nerve disability, they are indicated by the rating schedule to be symptoms of a mental disorder, which is a separately compensable disability distinct from back and sciatic nerve disabilities, and would be rated in accordance with the schedular criteria for a mental disorder under 38 C.F.R. § 4.130 (2017), provided it is present in the Veteran and determined to be service-connected.  In this case, the Veteran has been awarded service connection for posttraumatic stress disorder and is in receipt of a separate disability rating for this disability under 38 C.F.R. § 4.130.

In sum, the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met, and that referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board finds that, in conjunction with the higher rating claims under consideration, neither the Veteran nor his representative has raised any other related issues, nor have any other such issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial 60 percent rating, from May 21, 1991 through January 31, 2015, and a 40 percent rating, from February 1, 2015, for degenerative joint and disc disease of the lumbar spine, is granted, subject to the legal authority governing the payment of VA compensation.

An initial, separate compensable rating for sciatica, left lower extremity associated with degenerative joint and disc disease of the lumbar spine prior to October 11, 2002, is denied.

An initial rating higher than 10 percent, from October 11, 2002 through January 31, 2015, for sciatica, left lower extremity associated with degenerative joint and disc disease of the lumbar spine, is denied.

A 40 percent rating, from February 1, 2015, for sciatica, left lower extremity associated with degenerative joint and disc disease of the lumbar spine, is granted, subject to the legal authority governing the payment of VA compensation.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran contends that he has a current bilateral knee disability which is related to his service-connected back disability.  In its September 2015 remand, the Board instructed the AOJ to arrange to obtain an addendum opinion by an appropriate physician which addresses the relationship, if any, between the Veteran's claimed knee disability(ies) and his service-connected lumbar puncture wound residuals and/or degenerative joint and disc disease of the lumbar spine.  The physician was instructed to opine as to whether it was likely that any current knee disability was caused or aggravated by the Veteran's service-connected lumbar puncture wound residuals and/or degenerative joint and disc disease of the lumbar spine.  In providing this opinion, the physician was to specifically consider and discuss the Veteran's fall in 1983 following lumbar spine surgery, a subsequent right knee surgery in 1984, and 1987 x-ray findings of arthritis.

Pursuant to the Board's remand, a VA knee examination was conducted in September 2017 and the Veteran was diagnosed as having a right knee meniscal tear and bilateral knee joint osteoarthritis.  The physician assistant who conducted the examination opined that it was not likely ("less as likely as not") that the Veteran's knee disability was caused or aggravated by his service-connected lumbar puncture wound residuals or degenerative joint and disc disease of the lumbar spine.  The examiner explained that the Veteran twisted his right knee following a fall in 1983 while he was recovering from back surgery and that he was put in a leg cast for a couple of weeks.  He underwent a right knee meniscectomy in 1984, went back to work in 1986, and experienced a limp following his injury.  He re-injured the right knee in 2002 when he fell back and heard a pop while loading barrels on a truck at work.  He experienced significant swelling and subsequently required a knee replacement because his prior surgery had left no significant cartilage to improve his right knee disability with any other type of surgery.  The examiner also noted that all pertinent evidence was considered (including the Veteran's 1983 fall following lumbar spine surgery, his 1984 right knee surgery, and the 1987 x-ray findings of arthritis), but she did provide any further explanation or reasoning for her opinion.

The September 2017 opinion is deficient because the examiner only provided a summary of the history of the Veteran's right knee disability and did not provide any specific explanation or rationale for why neither his right knee disability nor his left knee disability was caused or aggravated by his service-connected lumbar puncture wound residuals and/or degenerative joint and disc disease of the lumbar spine.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Hence, the Board finds that a remand is again necessary to obtain an appropriate addendum medical opinion that is supported by complete, clearly-stated rationale-to include identification of the evidence and/or medical authority relied upon.

The AOJ should only arrange for the Veteran to undergo further examination, by an appropriate physician, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

The Board notes that any decision with respect to the claims for service connection for right and left knee disabilities may affect the appeals for earlier effective dates for the awards of a TDIU and DEA benefits.  Hence, the earlier effective date matters are inextricably intertwined with the service connection claims on appeal. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). As the claims should be considered together, it follows that, any Board action on the earlier effective date matters, at this juncture, would be premature.  Hence, a remand of these matters is warranted, as well.

Moreover, given the awards of higher ratings for the service-connected degenerative joint and disc disease of the lumbar spine and left lower extremity sciatica, the Board finds that the AOJ should again adjudicate the matters of entitlement to earlier effective dates for the awards of a TDIU and DEA benefits after implementing these awards of higher ratings.  On remand, the AOJ will have an opportunity to consider, in the first instance, the evidence pertinent to the earlier effective date matters added to the claims file since the last adjudication (notwithstanding any waiver), as well as to consider whether entitlement to a TDIU and DEA benefits is warranted at any earlier time during the period under consideration (currently, from May 21, 1991).

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record with respect to the remaining claims is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment from the VA Loma Linda Healthcare System (dated to October 2017).  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to one or more remaining claim(s) on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining matters on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include all records from the VA Loma Linda Healthcare System dated since October 2017. Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2017) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to one or more matter(s) on appeal that is not currently of record.  Specifically request that Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from an appropriate physician an addendum opinion addressing the relationship, if any, between the Veteran's diagnosed knee disabilities and his service-connected lumbar puncture wound residuals and/or degenerative joint and disc disease of the lumbar spine.

Only arrange for the Veteran to undergo further examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and lay assertions.

With respect to each knee disability diagnosed since approximately September 1996 (even if now asymptomatic or completely resolved), based on a review of all pertinent lay and medical evidence, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability was caused OR is, or has been, aggravated (worsened beyond natural progression) by the Veteran's service-connected lumbar puncture wound residuals and/or degenerative joint and disc disease of the lumbar spine.  Both causation and aggravation must be addressed.

If aggravation of any knee disability is found, the physician should attempt to quantify the extent of disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation. 

In addressing the above, the physician must consider and discuss all pertinent evidence, to include all lay assertions-particularly, the Veteran's 1983 fall following his lumbar spine surgery, his subsequent 1984 right knee surgery, and 1987 x-ray findings of arthritis.

The physician is advised that the Veteran is competent to report his symptoms and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached-to include reference to specific facts and/or medical authority relied upon in reaching those conclusions-must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining matters on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the AOJ's last adjudication of the matters in November 2017), and all legal authority.

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his attorney an SSOC that includes discussion of the reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether a benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  





______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


